Exhibit 10.29

Execution Version

 

 

DEVELOPMENT AND SUPPLY AGREEMENT

By and Among

PROTIVA BIOTHERAPEUTICS INC.

And

TEKMIRA PHARMACEUTICALS CORPORATION

ON THE ONE HAND,

And

DICERNA PHARMACEUTICALS, INC.

ON THE OTHER HAND

 

 

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS. ACCORDINGLY, THE
CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND HAVE BEEN FILED
SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS EXHIBIT
WITH “*****”.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 DEFINITIONS AND INTERPRETATION

  1   

1.1

Definitions.

  1   

1.2

Interpretation.

  8   

1.3

Conflict.

  8   

Article 2 DEVELOPMENT COLLABORATION

  9   

2.1

Responsibilities of Protiva under the Services.

  9   

2.2

Technical Transfer.

  10   

2.3

Statements of Work.

  10   

2.4

Joint Development Committee.

  10   

2.5

On-Site Participation of Dicerna Personnel at the Facilities.

  12   

2.6

Acceptance of Final Formulated Product.

  12   

Article 3 FORECASTING

  12   

3.1

Batch Forecasting.

  12   

3.2

Services Forecasting.

  13   

3.3

Lead Times for Manufacturing SOWs.

  13   

3.4

Lead Times for all Other SOWs.

  14   

3.5

Binding SOWs and Change Orders.

  15   

Article 4 MANUFACTURING

  16   

4.1

Dicerna Materials.

  16   

4.2

Protiva Materials.

  17   

4.3

Specification Changes.

  17   

4.4

Responsibility for Safe Use and Safe Keeping.

  18   

4.5

Manufacture.

  18   

4.6

Testing and Release.

  20   

4.7

Storage, Packaging and Shipment.

  20   

4.8

Inspection Upon Receipt.

  20   

4.9

Disputed Batch.

  20   

4.10

Independent Laboratory.

  21   

4.11

Replacement Batches.

  21   

4.12

Non-GMP Batches.

  22   



--------------------------------------------------------------------------------

Article 5 REGULATORY MATTERS

  22   

5.1

Quality Agreement.

  22   

Article 6 FINANCIAL PROVISIONS

  22   

6.1

Invoicing.

  22   

6.2

Rescheduling and Cancellation.

  23   

6.3

Payment and Interest.

  23   

6.4

Payment Procedures and Tax.

  23   

6.5

Records and Audit.

  24   

Article 7 INTELLECTUAL PROPERTY

  24   

7.1

License Agreement.

  24   

7.2

Ownership.

  24   

7.3

Prosecution and Maintenance of Joint Patents and Product Composition Patents.

  26   

7.4

Third-Party Infringement of Joint Patents and Product Composition Patents.

  26   

Article 8 CONFIDENTIAL INFORMATION AND PUBLICITY

  28   

8.1

Incorporation by Reference.

  28   

Article 9 INDEMNIFICATION AND INSURANCE

  28   

9.1

Protiva Indemnification.

  28   

9.2

Dicerna Indemnification.

  28   

9.3

Tender of Defense; Counsel.

  29   

9.4

Insurance.

  30   

Article 10 EXPORT

  30   

10.1

General.

  30   

10.2

Delays and Assistance.

  30   

Article 11 TERM AND TERMINATION

  30   

11.1

Term.

  30   

11.2

Termination for Material Breach.

  31   

11.3

Rights in Bankruptcy.

  31   

11.4

Termination of License Agreement.

  31   

11.5

Consequences of Termination; Survival.

  31   

11.6

Remedies.

  32   

 

ii



--------------------------------------------------------------------------------

Article 12 GENERAL PROVISIONS

  32   

12.1

Representation and Warranties.

  32   

12.2

Force Majeure and Delay Events.

  34   

12.3

Consequential Damages.

  35   

12.4

Assignment.

  35   

12.5

Notices.

  36   

12.6

Independent Contractors.

  37   

12.7

Governing Law; Dispute Resolution Arbitration.

  37   

12.8

Severability.

  38   

12.9

No Implied Waivers.

  38   

12.10

Headings.

  39   

12.11

Entire Agreement; Amendment.

  39   

12.12

Time of the Essence.

  39   

12.13

Waiver of Rule of Construction.

  39   

12.14

No Third Party Beneficiaries.

  39   

12.15

Further Assurances.

  39   

12.16

Performance by Affiliates.

  39   

12.17

Counterparts.

  40   

12.18

Non-Solicitation of Employees.

  40   

Exhibits

 

Exhibit A: Draft SOW # 1 Exhibit B: Draft SOW # 2 Exhibit C: Draft SOW # 3
Exhibit D: Technical Transfer

 

iii



--------------------------------------------------------------------------------

DEVELOPMENT AND SUPPLY AGREEMENT

THIS DEVELOPMENT AND SUPPLY AGREEMENT (this “Supply Agreement”) is entered into
as of November 16, 2014 (the “Effective Date”), by and among Dicerna
Pharmaceuticals, Inc., a Delaware corporation having its principal place of
business at 480 Arsenal Street, Building 1, Suite 120, Watertown, MA 02472 USA
(“Dicerna”), on the one hand, and Protiva Biotherapeutics Inc. a British
Columbia corporation having its principal place of business at 100-8900 Glenlyon
Way, Burnaby, B.C.V5J 5J8, Canada (“Protiva”), and (with respect to
Section 12.1(c) only) Tekmira Pharmaceuticals Corporation, a British Columbia
corporation having its principal place of business at 100-8900 Glenlyon Way,
Burnaby, B.C.V5J 5J8, Canada (“Tekmira”) on the other hand.

RECITALS

WHEREAS, the Parties entered into a Material Transfer Agreement dated August 13,
2014 and a License Agreement (as defined below) as of the date hereof;

WHEREAS, the Parties desire to enter into this Supply Agreement pursuant to
which Protiva shall perform certain development and other services for Dicerna
and Manufacture and test Manufactured Product for Dicerna upon the terms and
subject to the conditions set forth in this Supply Agreement (as each term is
defined below);

WHEREAS, the Parties are, contemporaneously herewith, entering into a License
Agreement, pursuant to which Protiva is licensing Dicerna to develop, have
manufactured and commercialize Products (as defined in the License Agreement)
directed to treatment of PH1; and

WHEREAS, Tekmira is the parent of Protiva and is willing to guarantee Protiva’s
performance under this Supply Agreement, upon the terms and subject to the
conditions set forth in this Supply Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:

Article 1 DEFINITIONS AND INTERPRETATION

 

1.1 Definitions.

Unless the context otherwise requires, the terms in this Supply Agreement, the
Quality Agreement, and any SOW, with initial letters capitalized, shall have the
meanings set forth below, or the meaning as designated in the indicated places
throughout this Supply Agreement.

 

(a) “Additional Formulation” means any formulation (other than a Product)
directed to the treatment of PH1 using the LNP Technology and the Dicerna
Materials necessary or useful to support Dicerna’s preclinical studies and
clinical trials that is Manufactured by Protiva.

 

(b) “Affiliate” has the meaning set forth in the License Agreement.

 

(c) “Applicable Laws” has the meaning set forth in the License Agreement.



--------------------------------------------------------------------------------

(d) “Applicable Requirements” means, with respect to any task or activity, all
Applicable Laws (including GMPs), Specifications and SOPs applicable to such
task or activity.

 

(e) “Arbitrators” has the meaning set forth at Section 12.7(b).

 

(f) “Associated Documentation” means, with respect to each Dicerna Material, the
material safety data sheet (“MSDS”), Certificate of Analysis, and instructions
for proper handling and storage applicable to such Dicerna Material.

 

(g) “Batch” means a specific quantity of a Manufactured Product having a
particular Specification, and that (i) has uniform character and quality within
specified limits, and (ii) is produced according to a single Manufacturing SOW
during a single Run.

 

(h) “Batch Forecast” means a non-binding, good faith, ***** rolling forecast of
Dicerna’s estimated requirements for GMP Batches and Non-GMP Batches of
Manufactured Product, as applicable, during the ***** period covered by such
Batch Forecast.

 

(i) “Batch Price” means, with respect to the Manufacture of each Batch of
Manufactured Product, the amount, measured in Dollars, to be paid to Protiva as
specified in the applicable SOW, which amount shall be equal to the Reimbursable
Expenses.

 

(j) “Business Day” means any day that is not a Saturday, a Sunday, or other day
which is a statutory holiday in the Province of British Columbia, Canada or a
State or Federal holiday in Massachusetts.

 

(k) “Calendar Quarter” means the respective periods of three (3)-consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

 

(l) “Certificate of Analysis” or “CoA” means a document signed by an authorized
representative of either Party, a Permitted Contractor, or a CMO, as the case
may be, describing, with respect to a particular material or Batch (i) the
characteristics of such material or Batch, measured on the basis of the
applicable Specifications for, and testing methods applied to, such material or
Batch and (ii) certifying the accuracy of each of the foregoing.

 

(m) “Certificate of Compliance” or “CoC” means, as further specified in the
Quality Agreement, for each Batch, a document prepared by Protiva (i) listing
the manufacturing date, unique Batch number, and quantity of Manufactured
Product in such Batch, and (ii) certifying that such Batch was manufactured in
conformance and in accordance with the warranties set forth in Section 12.1(b).
The Parties shall from time to time agree upon a format or formats for the
Certificate of Compliance to be used under this Supply Agreement.

 

(n) “Change Order” has the meaning set forth in Section 3.5(c).

 

(o) “CMO” means a contract manufacturing organization.

 

(p) “CMO Agreement” means a manufacturing or service agreement entered into by
Dicerna, one of its Affiliates or one of their Sublicensees with any Designated
CMO or Secondary CMO for the Manufacture of Product.

 

(q) “Commercialize” or “Commercialization” has the meaning set forth in the
License Agreement.

 

2

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

(r) “Commercially Reasonable Efforts” has the meaning set forth in the License
Agreement.

 

(s) “Confidential Information” has the meaning set forth in the License
Agreement.

 

(t) “CTA” means a Clinical Trial Application filed with the national competent
authority in an EU member state for regulatory approval of a clinical trial of
the Product, including all amendments and supplements to the application.

 

(u) “Delay Event” means any event resulting in the delay or interruption of the
performance of the Services arising out of or in connection with any act or
omission of Dicerna, its Affiliate, their Sublicensee, or any Designated CMO or
Secondary CMO, including any failure to provide required Dicerna Materials to
Protiva and any interruption to the performance of an SOW arising out a visit to
the Facilities by Dicerna, its Affiliate, their Sublicensee or any Designated
CMO or Secondary CMO.

 

(v) “Delivery Joint Patent” has the meaning set forth in Section 7.3(a).

 

(w) “Designated CMO” means any CMO selected by Dicerna, its Affiliate or their
Sublicensees as its primary manufacturer of Product for commercial sales.

 

(x) “Develop,” “Developing” or “Development” has the meaning set forth in the
License Agreement.

 

(y) “Dicerna” has the meaning set forth in the Preamble.

 

(z) “Dicerna Indemnitees” has the meaning set forth in Section 9.1.

 

(aa) “Dicerna Materials” means all double stranded siRNA molecules targeting
HAO1 and any other nucleic acid constructs, biological materials or active
substance(s) related to the Product, which in each case are to be provided by
Dicerna, its Affiliates or their Sublicensees to Protiva for use in the
performance of the Services.

 

(bb) “Dicerna Rights and Technology” means Patents, rights to Patents, Know-How,
Inventions and other intellectual property (including methods, processes, or
compositions of matter) directed to Dicer Substrates or Products directed to
treatment of PH1.

 

(cc) “Dicer Substrates” means double stranded siRNA molecules.

 

(dd) “Dispute” has the meaning set forth at Section 12.7(b).

 

(ee) “Disputed Batch” has the meaning set forth at Section 4.9.

 

(ff) “DMF” means Protiva’s Drug Master File filed with any Regulatory Authority
covering the Manufacture of Manufactured Product.

 

(gg) “Dollars” and “$” mean the lawful currency of the United States of America.

 

(hh) “Effective Date” has the meaning set forth in the introductory paragraph.

 

(ii) “EMA” means the European Medicines Agency, a body of the European Union and
established by Regulation (EC) No 726/2004 of the European Parliament and of the
Council of March 31, 2004, or any successor agency(ies) thereof performing
similar functions.

 

3



--------------------------------------------------------------------------------

(jj) “Equipment” means any part or whole of the manufacturing or testing
equipment designed by or for Protiva, and used by Protiva, Dicerna or any
Designated CMO or Secondary CMO in connection with the Services or the Technical
Transfer.

 

(kk) “Executed Batch Record” means a compilation of records containing the
Manufacturing history and control of a specific Batch. These records are
generated by the Manufacturing and Quality Control personnel and reviewed and
approved by the Quality Assurance personnel of the Manufacturing Party or its
Affiliate, Sublicensee, Designated CMO or Secondary CMO, as applicable.

 

(ll) “Facilities” means, Protiva’s facilities at 100 – 8900 Glenlyon Parkway,
Burnaby, B.C. V5J 5J8, Canada, and such other locations as the Parties may agree
in writing from time to time, subject to Section 2.4(d).

 

(mm) “FDA” has the meaning set forth in the License Agreement.

 

(nn) “FD&C Act” means the United States Federal Food, Drug and Cosmetic Act, as
amended from time to time.

 

(oo) “Finished Product” means any Manufactured Product that has been
Manufactured through completion of all Manufacturing stages, including filling,
finishing, packaging, and release.

 

(pp) “Fees” *****

 

(qq) “First Commercial Sale” has the meaning set forth in the License Agreement.

 

(rr) “Force Majeure Event” has the meaning set forth in Section 12.2(a).

 

(ss) “GLP” means the good laboratory practices regulations applicable to
Manufacture that are promulgated by the Regulatory Authorities in the United
States, or any other Regulatory Authorities designated in the applicable SOW as
the applicable Regulatory Authorities.

 

(tt) “GMP” means the regulatory requirements for current good manufacturing
practices promulgated by the FDA under the U.S. Food, Drug and Cosmetic Act and
the regulations promulgated thereunder, particularly 21 C.F.R. Parts 210 and
211, any applicable foreign equivalents thereof, and the quality guidelines of
the International Conference on Harmonisation of Technical Requirements for
Registration of Pharmaceuticals for Human Use (ICH), all as may be amended from
time to time.

 

(uu) “GMP Batch” means a Batch that is intended to meet GMP requirements.

 

(vv) “HAO1” means Hydroxyacid Oxidase (Glycolate Oxidase) 1, a gene transcribing
for the protein 2-hydroxyacid oxidase 1.

 

(ww) “IND” has the meaning set forth in the License Agreement.

 

(xx) “Indemnified Party” has the meaning set forth in Section 9.3.

 

(yy) “Indemnifying Party” has the meaning set forth in Section 9.3.

 

4

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

(zz) “Initial Deposit” has the meaning set forth in Section 6.1(b).

 

(aaa) “Initiation Deposit” has the meaning set forth in Section 6.1(b).

 

(bbb) “Initiating Party” has the meaning set forth in Section 7.4(e).

 

(ccc) “Insolvent Party” has the meaning set forth in Section 11.3.

 

(ddd) “Invention” means all technology and discoveries, innovations,
developments, improvements, enhancements and Know-How conceived, or reduced to
practice, including the intellectual property rights embodying the foregoing,
such as Patents, copyrights or trade secrets.

 

(eee) “JDC” has the meaning set forth in Section 2.4(a).

 

(fff) “Joint Invention” has the meaning set forth in Section 7.2(d).

 

(ggg) “Joint Patent Infringement Action” has the meaning set forth in
Section 7.4(d).

 

(hhh) “Joint Patents” means Patents that cover Joint Inventions.

 

(iii) “Know-How” has the meaning set forth in the License Agreement.

 

(jjj) “License Agreement” means the License Agreement of even date hereof
between the Parties.

 

(kkk) “Licensed Intellectual Property” has the meaning set forth in the License
Agreement.

 

(lll) “Lipid Nanoparticle” has the meaning set forth in the License Agreement.

 

(mmm) “LNP Technology” has the meaning set forth in the License Agreement.

 

(nnn) “Losses” has the meaning set forth in Section 9.1.

 

(ooo) “MAA” has the meaning set forth in the License Agreement.

 

(ppp) “Manufacture” or “Manufacturing” has the meaning set forth in the License
Agreement.

 

(qqq) “Manufactured Product” means, for each Batch, the Product or Additional
Formulation that is Manufactured in such Batch, as identified in the applicable
SOW.

 

(rrr) “Manufacturing Process” means any and all processes (or any step in any
process) and analytical methods used or planned to be used by Protiva to
Manufacture any Manufactured Product, excluding packaging and labeling.

 

(sss) “Master Batch Record” or “MBR” means the manufacturing and control
instructions for the Manufacture of a specific Batch of Manufactured Product.

 

(ttt) “Materials” means Protiva Materials and Dicerna Materials.

 

(uuu) “NDA” has the meaning set forth in the License Agreement.

 

(vvv) “New York Courts” has the meaning set forth in Section 12.7(c).

 

(www) “Nonconforming Batch” has the meaning set forth in Section 4.11.

 

(xxx) “Non-GMP Batch” means any Batch intended for non-clinical use, including
those intended to meet the requirement for pre-clinical use pursuant to GLP
requirements, such as, for example, a batch intended for use in GLP toxicology
studies.

 

5



--------------------------------------------------------------------------------

(yyy) “Non-Initiating Party” has the meaning set forth in Section 7.4(e).

 

(zzz) “Party” means Dicerna or Protiva; and “Parties” means Dicerna and Protiva.

 

(aaaa) “Patent” has the meaning set forth in the License Agreement.

 

(bbbb) “Patent Infringement Action” has the meaning set forth in the License
Agreement.

 

(cccc) “Payload Joint Patent” has the meaning set forth in Section 7.3(b).

 

(dddd) “Permitted Contractor” has the meaning set forth in the License
Agreement.

 

(eeee) “Person” has the meaning set forth in the License Agreement.

 

(ffff) “PH1” means Primary Hyperoxaluria 1.

 

(gggg) “Phase 3 Trial” means a clinical trial that is designed to gather further
evidence of safety and efficacy of a Product in the Field (and to help evaluate
its overall risks and benefits) and is intended to support Regulatory Approval
for a Product in the Field in one or more countries in the Territory.

 

(hhhh) “Pivotal Trial” has the meaning set forth in the License Agreement.

 

(iiii) “Product” has the meaning set forth in the License Agreement.

 

(jjjj) “Product Composition Patent” has the meaning set forth in
Section 7.2(e)(iii).

 

(kkkk) “Production Plan” means a plan for Manufacturing the Manufactured Product
during a specified period, which plan shall include Protiva’s requirements for
Dicerna Materials and a production schedule, including scheduled Manufacture
dates, for the period covered by such plan.

 

(llll) “Protiva” has the meaning set forth in the Preamble.

 

(mmmm) “Protiva Indemnitees” has the meaning set forth in Section 9.2.

 

(nnnn) “Protiva Intellectual Property” has the meaning set forth in the License
Agreement.

 

(oooo) “Protiva Materials” has the meaning set forth in the License Agreement.

 

(pppp) “Protiva Rights and Technology” means Patents, rights to Patents,
Know-How, Inventions and other intellectual property (including methods,
processes, or compositions of matter) directed to Lipid Nanoparticles.

 

(qqqq) “Quality Agreement” means the quality agreement between the Parties to be
entered into within ***** days of the Effective Date, which will govern the
Parties’ respective quality and regulatory responsibilities for the Manufacture
of GMP Batches of Manufactured Product, including equipment cleaning,
qualification, calibration and maintenance, testing, sample retention, records
and record retention, regulatory inspections, quality audits,
out-of-specifications, deviations, investigations, recalls, voluntary
withdrawals, and environmental monitoring.

 

(rrrr) “Raw Material” means any component used in the Manufacture of any
Manufactured Product.

 

(ssss) “Record Retention Period” has the meaning set forth in Section 6.5.

 

6

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

(tttt) “Reimbursable Expenses” *****

 

(uuuu) “Regulatory Approval” has the meaning set forth in the License Agreement.

 

(vvvv) “Regulatory Authority” has the meaning set forth in the License
Agreement.

 

(wwww) “Replacement Batch” has the meaning set forth in Section 4.11.

 

(xxxx) “Run” means a single Manufacturing run of Manufactured Product at a
Facility and progressing though quality testing and release.

 

(yyyy) “Secondary CMO” means any one or more CMO(s) selected by Dicerna, its
Affiliate or their Sublicensees as a back-up manufacturer of Product for
commercial sales.

 

(zzzz) “Services Forecast” means a non-binding, good faith, *****-month rolling
forecast of Dicerna’s estimated requirements for all Services other than the
Manufacture of GMP Batches and Non-GMP Batches, during the *****-month period
covered by such non-Batch Forecast.

 

(aaaaa) “Shipping and Handling Procedures” means Dicerna’s procedures for
packaging, preserving, monitoring and shipping any and all Dicerna property.

 

(bbbbb) “Services” means the obligations to be performed by Protiva pursuant to
this Supply Agreement.

 

(ccccc) “Solvent Party” has the meaning set forth in Section 11.3.

 

(ddddd) “SOP” means the duly authorized and documented standard operating
procedure practiced by each of Dicerna and Protiva in the performance of a
specified process.

 

(eeeee) “Specifications” means the list of tests, test procedures, references to
any analytical procedures, and appropriate acceptance criteria (i) to which any
Manufactured Product at any stage of Manufacture must conform to be considered
acceptable for its intended use, or (ii) to which Raw Materials (including
Materials) must conform to be considered acceptable for their intended use, in
each case that are mutually approved by the Parties, as such Specifications are
amended or supplemented from time to time by mutual agreement of the Parties in
writing, it being understood, however, that references herein to
“Specifications” in the context of Non-GMP Batches shall not imply that such
Specifications conform with the standards of GMP, and, as such, Specifications
for Non-GMP Batches shall be considered for regulatory and quality control
purposes to be draft Specifications. As used in this Supply Agreement, “Product
Specifications” means the Specifications applicable to a particular Manufactured
Product, “Finished Product Specification” means the Specifications applicable to
a particular Finished Product, “ Raw Materials Specifications” means the
Specifications applicable to a particular Raw Material, and “Equipment
Specifications” means the Specifications applicable to any part or whole of the
Equipment. For clarity, the Product Specifications and Finished Product
Specifications will identify which Lipid Nanoparticle will be used in the
Manufactured Product *****.

 

7

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

(fffff) “Statement of Work” or “SOW” means a statement of work or work order
signed by both Parties that relates to the Services to be performed by either or
both Parties.

 

(ggggg) “Sublicensee” means a Third Party to whom Dicerna has granted a
sublicense in a Sublicense Agreement pursuant to the terms of the License
Agreement.

 

(hhhhh) “Sublicense Agreement” has the meaning set forth in the License
Agreement.

 

(iiiii) “Supply Agreement” means this Development and Supply Agreement and all
SOWs generated hereunder, together with all Exhibits attached hereto and to each
SOW.

 

(jjjjj) “Technical Transfer” means all or a portion of the transfer by Protiva
to Dicerna or a Designated CMO of Protiva Intellectual Property and Protiva’s
Confidential Information useful or necessary for the Manufacture of Product,
including analytical method transfer and qualification, equipment qualification
and scale up engineering.

 

(kkkkk) “Technical Transfer Plan” has the meaning set forth in Exhibit D.

 

(lllll) “Term” has the meaning set forth in Section 11.1.

 

(mmmmm) “Third Party” means any Person other than Protiva, Dicerna or any of
their respective Affiliates.

 

(nnnnn) “Third Party Claim” has the meaning set forth in Section 9.3.

 

1.2 Interpretation.

In this Supply Agreement unless otherwise specified:

 

(a) “includes” and “including” shall mean respectively includes and including
without limitation;

 

(b) except where the context otherwise requires, the word “or” is used in the
inclusive sense (and/or);

 

(c) a Party includes its permitted assignees or their respective permitted
successors in title to substantially the whole of its undertaking;

 

(d) a statute or statutory instrument or any of their provisions is to be
construed as a reference to that statute or statutory instrument or such
provision as the same may have been or may from time to time hereafter be
amended or re-enacted;

 

(e) words denoting the singular shall include the plural and vice versa and
words denoting any gender shall include all genders; and

 

(f) general words shall not be given a restrictive interpretation by reason of
their being preceded or followed by words indicating a particular class of acts,
matters or things; and

 

1.3 Conflict.

 

(a) In the event of any conflict between this Supply Agreement and the License
Agreement, the License Agreement shall prevail.

 

(b) In the event of any conflict between this Supply Agreement, the Quality
Agreement, and any SOW, the following agreements shall govern in the following
priority:

 

  (i) this Supply Agreement;

 

8



--------------------------------------------------------------------------------

  (ii) the Quality Agreement; and

 

  (iii) the applicable SOW;

unless the Quality Agreement or SOW expressly contemplates such conflict, in
which case the terms of such Quality Agreement or SOW shall control.

Article 2 DEVELOPMENT COLLABORATION

 

2.1 Responsibilities of Protiva under the Services.

Subject to the terms and conditions of this Supply Agreement, Dicerna hereby
appoints Protiva to provide the following services to Dicerna, its Affiliates
and their Sublicensees:

 

(a) design (i) a formulation of the Product for use in Development by Dicerna,
its Affiliates or their Sublicensees, and (ii) the final formulated Product,
subject to Dicerna approval, to be used as a clinical development candidate;

 

(b) Manufacture GMP and Non-GMP Batches of Manufactured Product for Dicerna, its
Affiliate or their Sublicensees’ pre-clinical testing and development
activities;

 

(c) Manufacture GMP Batches of the Manufactured Product approved by Regulatory
Authorities for use by Dicerna, its Affiliate or their Sublicensee in studies
required to develop the Product for Regulatory Approval and for all clinical
trials up until such time as the completion of Technical Transfer in accordance
with Exhibit D; provided, however, that any obligation of Protiva to continue
Manufacture as provided herein will cease if Dicerna fails to perform its
obligations related to the Technical Transfer in accordance with the timing set
forth in Section 2.1(e);

 

(d) design stability study protocols, and perform stability studies, for all
Batches of the Manufactured Product Manufactured by Protiva;

 

(e) perform Technical Transfer to Dicerna or any Designated CMO pursuant to the
timing mutually agreed by the Parties, provided that it must occur prior to the
earlier of (i) initiation of a Phase 3 Trial or (ii) the Manufacture of the
Batches for the First Commercial Sale of the Product;

 

(f) with respect to Regulatory Authorities:

 

  (i) grant (and hereby does grant) to Dicerna permission to provide Regulatory
Authorities reference access to Protiva’s DMF(s) for the Manufactured Product
and to other regulatory documentation of Protiva directed to Lipid Nanoparticles
or the Manufactured Product, solely for the purpose of enabling such Regulatory
Authorities to examine the suitability of the Manufactured Product for
Regulatory Approval;

 

  (ii) to the extent Regulatory Authorities make written demands for more
detailed information than is available in Protiva’s DMF or other regulatory
documentation of Protiva directed to Lipid Nanoparticles or the Manufactured
Product, update Protiva’s DMF or assist in the preparation of all Chemistry,
Manufacturing and Control (CMC)-related regulatory documents necessary for any
IND, CTA, NDA, MAA and other submissions to Regulatory Authorities;

 

  (iii) assist Dicerna in responding to requests from Regulatory Authorities;
and

 

  (iv) assist Dicerna in relevant filings with respect to the Product, including
any IND or CTA, with Regulatory Authorities.

 

9



--------------------------------------------------------------------------------

2.2 Technical Transfer.

With respect to Technical Transfer, the Parties have the rights and obligations
set forth on Exhibit D.

 

2.3 Statements of Work.

The Parties acknowledge that the performance of the Services may be implemented
through one or more SOWs executed by both Parties, and in accordance with the
timelines set forth therein. The Parties agree to negotiate all SOWs and Change
Orders in good faith and Protiva may not unreasonably withhold, delay or
condition its acceptance or execution of any SOW or Change Order proposed by
Dicerna that is necessary for the implementation of the Services as described in
Section 2.1. The process for proposal and execution of SOWs is further set forth
in Sections 3.2, 3.3, 3.4 and 3.5 Attached hereto as Exhibits A, B and C are
drafts of the initial three SOWs. The Parties shall use Commercially Reasonable
Efforts to finalize such draft SOWs as promptly as practical after the Effective
Date, with a goal of finalizing them within ***** days after the Effective Date.

 

2.4 Joint Development Committee.

 

(a) Within ***** days after the Effective Date, the Parties shall appoint a
joint development committee (the “JDC”), consisting of an equal number of
members appointed by each Party, which number of members shall not exceed *****
from each Party, to oversee the performance of the Services and the Development
and Manufacturing by Protiva of the Manufactured Product, subject to the terms
set forth herein. Each member of the JDC shall have the appropriate expertise to
oversee the Parties’ performance of their respective obligations under this
Supply Agreement. Each Party shall have the right, at any time and from time to
time, to designate a replacement, on a permanent or temporary basis, for any or
all of its previously designated members of the JDC. After the JDC has been
formed, it shall remain in existence until the earlier of the First Commercial
Sale of the Manufactured Product or the successful completion of Technical
Transfer.

 

(b) The JDC shall meet at least ***** per ***** on such dates and times as the
Parties may agree. The Parties shall agree in advance on a written agenda for
each meeting of the JDC. The regularly scheduled JDC meetings shall take place
in person or telephonically as determined by the Parties. The members of the JDC
may also convene or be polled or consulted from time to time by means of
telephone conference, video conference, electronic mail or correspondence and
the like, as the Parties deem necessary. The Parties will alternate (every other
meeting) responsibility for drafting the minutes of the meeting of the JDC,
which shall be promptly (and in any event within ***** days of the meeting)
issued to the Parties following each meeting. The Parties shall use Commercially
Reasonable Efforts to agree as to the specific text of such minutes within *****
days after receipt.

 

(c) The principal purposes of the JDC shall be to oversee and provide guidance
and direction on the overall strategy for the Development and Manufacturing by
Protiva of the Manufactured Product. Subject to the express rights of the
Parties as set forth herein, the functions of the JDC shall include:

 

  (i) reviewing the overall strategy regarding clinical and regulatory matters
pertaining to the Manufactured Product;

 

10

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

  (ii) acting as liaison between the Parties to ensure that they are informed of
the ongoing progress of the Development of the Manufactured Product;

 

  (iii) overseeing creation of annual and long-range plans for Development of
the Manufactured Product;

 

  (iv) reviewing and approving Specifications and SOPs;

 

  (v) agreeing to non-binding written Batch Forecasts and non-binding written
Services Forecasts of anticipated Manufacturing and Service requirements during
the applicable *****-month period covered by each such forecast, in accordance
with Section 3.1 below; and

 

  (vi) performing such other responsibilities as may be mutually agreed upon by
the Parties from time to time.

 

(d) The Parties shall use Commercially Reasonable Efforts to make all decisions
in good faith by unanimous vote or unanimous written consent of both Parties,
with each Party having, collectively among its respective designees, one vote in
all decisions; provided, however, that if the issue in question requires
resolution prior to the date Dicerna could reasonably expect the issue to be
resolved pursuant to this Supply Agreement, then subject to the other provisions
in, and obligations under, this Agreement (i) Protiva has final decision making
authority (including regarding the implementation thereof), on: ***** (ii) the
JDC shall continue to discuss the following items in good faith, which may only
be resolved by the unanimous vote or unanimous written consent of the JDC: *****
(iii) Dicerna has final decision making authority (including regarding the
implementation thereof) on *****.

 

(e) Each Party shall be responsible for the costs of its representatives on the
JDC, including all travel and related costs and expenses for its members and
approved invitees to attend meetings of, and otherwise participate on, the JDC.

 

(f) The JDC shall not have any power to amend, modify or waive compliance with
this Supply Agreement.

 

11

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

2.5 On-Site Participation of Dicerna Personnel at the Facilities.

 

(a) Dicerna has the right to designate at its discretion up to ***** of its or
its Designated CMO’s personnel to be on site at the applicable Facility, and
such additional personnel in such numbers as may be agreed to by the Parties or
as otherwise required by Applicable Requirements, during normal business hours
to (i) coordinate and observe the Runs and (ii) otherwise assist Dicerna and its
Designated CMO to prepare for Technical Transfer and for any future interactions
or correspondence with the applicable Regulatory Authorities.

 

(b) While at the Facilities, Dicerna’s representatives will have access to such
areas as are reasonably related to the Manufacture of the Manufactured Products,
food-service areas, designated office space and public areas, or as otherwise
authorized by Protiva, and shall comply (i) as agents of Dicerna with all
confidentiality obligations owed by Dicerna hereunder and (ii) with applicable
Protiva policies and procedures (including all Protiva security policies and
procedures) as provided to Dicerna in writing.

 

2.6 Acceptance of Final Formulated Product.

Protiva shall submit the final formulated Product developed by Protiva pursuant
to this Supply Agreement and as set forth in the applicable SOW to Dicerna for
Dicerna’s evaluation, testing and approval. Protiva shall provide such
assistance as Dicerna may reasonably require to conduct such evaluation and
testing. If Dicerna reasonably determines that the final formulated Product does
not meet the agreed-upon Finished Product Specifications, then Dicerna shall
provide Protiva with notice of the same. ***** Acceptance of the final
formulated Product does not waive any representation, warranty or other rights
provided in this Supply Agreement.

Article 3 FORECASTING

 

3.1 Batch Forecasting.

 

(a) The JDC shall use Commercially Reasonable Efforts to agree on non-binding
written Batch Forecasts of anticipated Manufacturing requirements during the
applicable *****-month period covered by each such forecast no later than the
***** Business Day of each *****.

 

(b) Dicerna’s JDC members shall initially propose a Batch Forecast to Protiva
JDC members, which proposal shall specify the quantity of each GMP Batch and
Non-GMP Batch of Manufactured Product, as applicable, and the anticipated
Manufacturing date for each Batch, specified as *****. Dicerna shall propose
each such Batch Forecast in good faith based on its anticipated requirements for
Manufactured Products.

 

(c)

Within ***** days following Protiva’s JDC members receipt of each proposed Batch
Forecast, the JDC shall agree upon a final forecast, and the JDC shall deliver
to Dicerna a

 

12

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

  Production Plan covering the forecasted period and notify Dicerna by facsimile
or electronic mail addressed to the attention of a JDC member of Dicerna to be
designated by Dicerna, if Protiva anticipates difficulties in meeting Dicerna’s
requirements or timelines during the forecasted period, and the JDC shall
thereafter negotiate a mutually achievable Production Plan.

 

(d) The Parties acknowledge and agree that Protiva may not be able to provide
Dicerna with Manufactured Product in excess of what is in a Batch Forecast due
to Protiva’s use of the applicable Production Plan in scheduling its materials
procurement and in allocating its personnel.

 

3.2 Services Forecasting.

 

(a) The JDC shall use Commercially Reasonable Efforts to agree on non-binding
written Services Forecasts of anticipated Service requirements during the
applicable *****-month period covered by each such forecast no later than the
***** Business Day of each *****.

 

(b) Dicerna’s JDC members shall initially propose a Services Forecast to Protiva
JDC members, which proposal shall specify the nature of the Service and the
anticipated date by which such Services shall be completed, specified as *****.

 

(c) Within ***** days following Protiva’s JDC members receipt of each proposed
Services Forecast, the JDC shall agree upon a final forecast, and the JDC shall
deliver to Dicerna a plan covering the forecasted period and notify Dicerna by
facsimile or electronic mail addressed to the attention of a JDC member of
Dicerna to be designated by Dicerna, if Protiva anticipates difficulties in
meeting Dicerna’s requirements or timelines during the forecasted period, and
the JDC shall thereafter negotiate a mutually achievable Services Forecast.

 

(d) The Parties acknowledge and agree that Protiva may not be able to provide
Dicerna with non-Manufacturing Services in excess of what is in the Services
Forecast due to Protiva’s use of the Services Forecast in allocating its
personnel.

 

3.3 Lead Times for Manufacturing SOWs.

 

(a) Other than for the initial SOWs attached hereto, Dicerna shall send a draft
SOW for any desired Batch to be Manufactured at least: (A) ***** days prior to
each Manufacturing date for each GMP Batch; and (B) ***** days prior to each
Manufacturing date for each non-GMP Batch (provided that Protiva shall use
Commercially Reasonable Efforts to accommodate requests from Dicerna for
Manufacturing with a shorter lead time), specifying:

*****

 

13

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

(b) Only one (1) Batch of Manufactured Product shall be ordered in each SOW.
Each SOW shall be sent by facsimile or electronic mail to Protiva addressed to
the attention of Director of Manufacturing and Supply Chain (or such other
Person as Protiva may designate from time to time in writing).

 

(c) Within ***** Business Days of receipt of each draft SOW, Protiva shall
respond by facsimile or electronic mail to Dicerna addressed to the attention of
the Vice President of Business Development (or such other Person as Dicerna may
designate from time to time) specifying:

*****

Protiva may not reject a SOW for the Manufacture of a Batch if the same is
consistent with the then-current Batch Forecast and Production Plan.

 

3.4 Lead Times for all Other SOWs.

 

(a) Other than for the initial SOWs attached hereto, Dicerna shall provide
Protiva a draft SOW for any desired non-Manufacturing Services at least *****
days prior to the start of each desired Service (provided that Protiva shall use
Commercially Reasonable Efforts to accommodate requests from Dicerna for
Services with a shorter lead time), specifying:

*****

 

14

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

     *****

 

(b) Within ***** Business Days of receipt of each draft SOW, Protiva shall
respond by facsimile or electronic mail to Dicerna addressed to the attention of
Vice President of Business Development (or such other Person as Dicerna may
designate from time to time) specifying:

 

     *****

Notwithstanding the lead time specified in this Section 3.4, Dicerna is not
required to issue a SOW at least ***** days prior to a desired Service if
shorter notice is provided by Regulatory Authorities to Dicerna. Provided that
Dicerna shall have notified Protiva in writing within ***** Days of Dicerna’s
receipt of any demand from a Regulatory Authority, Protiva shall assist Dicerna
in responding to queries and demands from Regulatory Authorities.

 

3.5 Binding SOWs and Change Orders.

 

(a) Except as the Parties shall otherwise agree and without limiting
Section 2.3, the Parties shall make Commercially Reasonable Efforts to mutually
execute each SOW in sufficient time for all activities contemplated in such SOW
to be completed as scheduled in the applicable forecast.

 

(b) Each SOW shall be governed by the terms of this Supply Agreement, and none
of the terms of Dicerna’s purchase orders, Protiva’s acknowledgment forms, or
any other form, shall apply.

 

(c) If the scope of work of a SOW changes, then the applicable SOW may be
amended as provided in this Section 3.5(c) (each a “Change Order”). If a
required modification to a SOW is identified by either Party, the identifying
Party shall notify the other Party in writing as soon as reasonably possible to
provide a description of the required modification(s). If Dicerna identifies a
change, Protiva shall respond within ***** Days of receiving such notice or
within such time as may be required for Protiva to obtain necessary information
from its Permitted Contractors, and shall indicate in writing to Dicerna
(i) whether such Change Order is necessary or feasible, (ii) to what extent, if
any, such Change Order alters the time frame, or any other parameters of
Protiva’s Manufacture of the applicable Batch or provision of the applicable
Service, and (iii) what effect, if any, Protiva believes the implementation of
such Change Order would have on the Batch Price or Fees, and both Parties shall
use Commercially Reasonable Efforts to timely execute a mutually agreeable
Change Order.

 

15

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

(d) When contracting with Permitted Contractors, Protiva shall use Commercially
Reasonable Efforts to minimize any rescheduling fees and cancellation fees
charged by such Permitted Contractors, it being understood that any Permitted
Contractor that is already an existing contractor of Tekmira or Protiva have
established rescheduling fees and cancellation fees, which fees shall be the
responsibility of and paid by Dicerna in the event of an applicable rescheduling
or cancellation.

 

(e) No Change Order shall be effective unless and until it has been signed by
authorized representatives of both Parties.

 

(f) Unless otherwise requested by Dicerna, Protiva shall continue to work on the
existing SOW during any such negotiations, but in no event shall Protiva be
obligated to commence work in accordance with the Change Order unless and until
it is signed by authorized representatives of both Parties. For clarity, if
requested by Dicerna, Protiva will suspend all work under a SOW (and any related
SOWs) until such time as a mutually accepted Change Order has been executed.

Article 4 MANUFACTURING

 

4.1 Dicerna Materials.

 

(a) Dicerna shall at its sole cost and expense (i) source, purchase and provide
such quantities of Dicerna Materials as are set forth in each SOW, and
(ii) notify Protiva of any changes to qualification procedures for such vendors
or suppliers or to any Raw Material release or Specification procedures
applicable to any Dicerna Materials.

 

(b) Dicerna retains title to and ownership of the Dicerna Materials at each and
every stage of Manufacture and has sole responsibility, but not the obligation,
to obtain and maintain insurance coverage for any loss or damage to Dicerna
Material.

 

(c) Dicerna shall deliver Dicerna Materials to Protiva in accordance with
Dicerna’s Shipping and Handling Procedures. Protiva shall receive Dicerna
Materials in accordance with Protiva’s SOPs and shall visually examine the
packaging integrity of Dicerna Materials and ensure that damage has not occurred
during transport. If Protiva visually detects any defect or damage in any
Dicerna Materials or the packaging thereof, Protiva shall promptly notify
Dicerna with detailed information concerning the nature of the damage and seek
instructions from Dicerna.

 

(d) Dicerna will cause all Dicerna Materials to be delivered to Protiva for use
in Non-GMP Batches to be released in accordance with the Raw Material
Specifications for such Dicerna Materials. Dicerna shall provide all Dicerna
Materials and their Associated Documentation to Protiva not less than ***** days
prior to the initiation of each Manufacturing campaign to enable Protiva to
perform such Raw Material release testing on Dicerna Materials as specified in
each applicable SOW.

 

(e) If, pursuant to any SOW, Protiva is to conduct full release testing of
Dicerna Materials in accordance with the Raw Material Specifications, Dicerna
shall provide all Dicerna Materials and their Associated Documentation to
Protiva not less than ***** days prior to the initiation of each Manufacturing
campaign, and supply reasonably sufficient quantities of Dicerna Materials for
the purposes of both raw material testing and Manufacturing.

 

16

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

(f) If Protiva is to conduct either a limited release or full release of the
Dicerna Materials pursuant to a SOW, Protiva shall conduct such limited release
or full release of the Dicerna Materials prior to introducing each lot of
Dicerna Materials into the Manufacture of Manufactured Product and shall provide
Dicerna with copies of the analytical reports, raw data and any other relevant
documentation in respect of each lot of Dicerna Materials tested, and notify
Dicerna of any deficiencies in respect of any lot of Dicerna Materials tested.

 

(g) Dicerna acknowledges that the late delivery of sufficient quantity and
quality of any Dicerna Materials or Associated Documentation may be a Delay
Event resulting in a delay in Protiva’s performance of the applicable SOW
requiring such Dicerna Materials or Associated Documentation. In the event of
Dicerna’s delivery of non-conforming Dicerna Materials or late delivery of any
Dicerna Materials or Associated Documentation for which Protiva is not
responsible, Protiva shall notify Dicerna of any necessary change to such time
line, and if changes to such time line are necessary the Parties shall negotiate
in good faith to revise such time line by way of a Change Order.

 

4.2 Protiva Materials.

 

(a) Protiva shall (i) source, purchase and provide such quantities of Protiva
Materials as are reasonably required for each SOW, and (ii) qualify, monitor and
audit the suppliers or vendors of Protiva Materials. Protiva shall procure
reasonably sufficient quantities of Protiva Materials for the purposes of both
Raw Material testing and Manufacturing.

 

(b) Protiva shall perform all testing and evaluation of the Protiva Materials to
be used in the Manufacture of Batches as required by the Applicable
Requirements, and otherwise in accordance with the Quality Agreement. Protiva
shall cause all Protiva Materials to be used in the Manufacture of Batches to be
released in accordance with the Raw Material Specifications for such Protiva
Materials prior to their use, including as set forth in the Quality Agreement,
and shall provide Dicerna with copies of the analytical reports, raw data and
any other relevant documentation in respect of each lot of Protiva Materials
tested.

 

4.3 Specification Changes.

Except as otherwise expressly set forth to the contrary in the Quality
Agreement, if Dicerna is required, or desires, to change the Specifications,
Protiva shall: (a) accommodate any request for any changes required by any
Regulatory Authority or Applicable Law; and (b) use Commercially Reasonable
Efforts to accommodate any other request; provided, however, that Dicerna shall
promptly advise Protiva in writing of any such change(s), and provide
information reasonably necessary for Protiva to evaluate the effect of such
change(s), and Protiva shall promptly advise Dicerna as to scheduling or Batch
Price or Fee changes, if any, which may result from such change(s). The
notification and approval procedure shall be in accordance with the Quality
Agreement and SOPs (i.e., change control procedures) agreed upon by the Parties
from time to time. The Parties shall hold a JDC meeting in a timely manner with
appropriate advisors invited to discuss such changes as appropriate.

 

17



--------------------------------------------------------------------------------

4.4 Responsibility for Safe Use and Safe Keeping.

 

(a) Protiva shall be responsible in accordance with Applicable Laws for
implementing and maintaining health and safety procedures and for the handling
of any materials or hazardous waste used in or generated by the Manufacturing.
Protiva, in consultation with Dicerna, shall develop safety and handling SOPs
for Dicerna Materials and Manufactured Product (other than Additional
Formulations). Dicerna shall have no responsibility for Protiva’s health and
safety program; except that Dicerna must deliver a current MSDS in the form
agreed between the Parties from time to time for each of the Dicerna Materials
supplied to Protiva.

 

(b) Protiva shall (i) account for all Dicerna Materials and handle and store all
Dicerna Materials in accordance with Applicable Requirements and instructions of
Dicerna, (ii) not provide Dicerna Materials to any person other than Protiva’s
personnel and Permitted Contractors who require access to the Dicerna Materials
in the performance of the Services without the express prior written consent of
Dicerna, (iii) not use Dicerna Materials for any purpose other than conducting
the Services, including, not to analyze (except as necessary to perform Raw
Material release testing), characterize, modify or reverse engineer any Dicerna
Materials or take any action to determine the structure, sequence or composition
of any Dicerna Materials unless required pursuant to a signed SOW, (iv) destroy
or return to Dicerna all unused quantities of Dicerna Materials according to
Dicerna’s written directions, and (v) ensure that all of Protiva’s personnel and
Permitted Contractors having access to the Dicerna Material are made aware of
and comply with the terms of this Supply Agreement, including the obligations of
confidentiality respecting same contained herein. Protiva shall return all
Dicerna Materials to Dicerna following the completion of the Services
contemplated in each SOW, unless otherwise agreed to in writing by both Parties.

 

(c) Protiva acknowledges and agrees that Dicerna Materials are the property of
Dicerna and that Dicerna shall retain all right, title and interest in and to
Dicerna Materials, including all proprietary rights thereto.

 

4.5 Manufacture.

 

(a) Facilities. To the extent one or more Facilities are expressly identified in
a SOW, Protiva shall perform the Manufacture only at the applicable Facilities.
Protiva shall be responsible for ensuring that the Facilities meet the
Applicable Requirements at all relevant times.

 

(b) Personnel. Protiva shall furnish all personnel and supervision necessary to
perform the Manufacture of the Manufactured Products, and shall take all
reasonable steps to ensure that such personnel are properly trained and
proficient in the Specifications, analytical methods and the Manufacturing
Process and in handling the Equipment, Materials, and Manufactured Product.

 

(c)

Equipment. Protiva shall supply, qualify, validate, calibrate, service and
maintain all Equipment necessary for its Manufacture of Manufactured Product,
and comply with its own SOPs for the cleaning and maintenance of such Equipment.
*****

 

18

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

     *****

 

(d) Licenses and Permits. Protiva shall be responsible for obtaining any
licenses or permits and regulatory and government approvals necessary for the
operation and use of its Facilities as pharmaceutical manufacturing facilities
generally and for Manufacture of the Manufactured Products and performance of
the Services specifically. Where any such licenses, permits or approvals are
required for the operation and use of the Facilities as pharmaceutical
manufacturing facilities generally, all expenses thereof will be at Protiva’s
sole cost. Where any such licenses, permits or approvals are required
specifically for the performance of the Services which would not otherwise be
required by Protiva, the expense thereof shall be treated as part of Protiva’s
Reimbursable Expenses for purposes of determining the applicable Fees or Batch
Price.

 

(e) Production. Protiva shall be responsible for the preparation of the Master
Batch Record and Executed Batch Record for all GMP Batches, and Protiva’s
Quality personnel shall approve each MBR prior to commencement of Manufacture
and each Executed Batch Record following completion of Manufacture. Each MBR
shall be assigned an identification number and any changes to an MBR shall be
documented in sufficient detail for submission to Regulatory Authorities as
needed.

 

(f) Records. In respect of GMP Batches, all MBRs and Executed Batch Records
generated by Protiva or its Permitted Contractors for the Manufacture of
Manufactured Product under this Agreement shall be made available by Protiva to
Dicerna, its Affiliate, their Sublicensee, any Designated CMO and Secondary CMO,
as applicable, in accordance with the Quality Agreement but shall remain the
property and Confidential Information of Protiva. Protiva shall maintain and
retain true and accurate books, records, test and laboratory data, reports and
other information related to the Manufacture of the Manufacture Products,
including all information required to be maintained under this Supply Agreement,
the Quality Agreement or Applicable Laws (including GMPs). Protiva will maintain
all such information only in separate forms, notebooks and records to the extent
possible (i.e., not commingled with other information) and will maintain all
such information for at least the period of time specified in the Quality
Agreement or longer if required under Applicable Laws (including GMPs). Protiva
shall make all such documentation available to Regulatory Authorities as set
forth in the License Agreement.

 

(g) Audits. Dicerna may conduct audits to verify that Protiva is complying with
this Supply Agreement, the Quality Agreement, any SOW and any Applicable Laws,
as well as to verify invoices. Dicerna may conduct ***** per ***** and unlimited
“for cause” audits. During such audits, personnel of Dicerna or its
representatives will have access only to all public areas and those areas that
are directly related to the performance of Protiva’s obligations under this
Supply Agreement. No more than a reasonable number of representatives will be
permitted on Protiva’s premises for any such audit. Dicerna shall provide
reasonable notice of such audit and perform such audit during normal business
hours.

 

19

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

4.6 Testing and Release.

 

(a) Protiva shall perform all Raw Material release testing, in-process testing
and Finished Product release testing in accordance with the test parameters set
forth in the applicable Specifications. If at any time during the Raw Material
release testing of Dicerna Materials, Protiva discovers that the whole or part
of a Batch of Dicerna Materials does not meet the acceptance criteria set forth
in the applicable Specifications, Protiva shall notify Dicerna in writing by
***** to provide sufficient details to enable Dicerna to order replacement
shipments of relevant Dicerna Materials.

 

(b) All GMP Batches shall be released by Protiva’s Quality Assurance
representative before shipment to Dicerna.

 

(c) If Dicerna requests stability studies to be performed on a Manufactured
Product by way of an SOW, Protiva shall design and Dicerna shall approve a study
protocol and applicable SOPs to be used by Protiva.

 

4.7 Storage, Packaging and Shipment.

Protiva shall store, package, label and ship the Manufactured Product according
to the Applicable Requirements and according to packaging SOPs mutually agreed
upon by Dicerna and Protiva in writing. Protiva shall deliver all Batches within
the delivery week for such Batches as set forth in the applicable SOW. Protiva
shall ensure all shipments of Batches contain Batch numbers and
manufacture/expiry dates, are packaged using shipping containers agreed in
writing between the Parties and are delivered to Dicerna, or to a location
designated in writing by Dicerna. All shipments of Batches by Protiva to Dicerna
shall be EXWorks (Incoterms, 2010) Facility, freight collect, by a common
carrier designated in writing by Dicerna, at Dicerna’s expense. Dicerna shall
procure, at its cost, insurance covering damage or loss to all Batches during
shipping.

 

4.8 Inspection Upon Receipt.

Within ***** calendar days from the date of Dicerna’s receipt of a Batch of
Manufactured Product, Dicerna shall notify Protiva in writing if Dicerna
discovers through visual inspection any shortage of or damage to such Batch, or
to its packaging or any other obvious defect detectable by the naked eye.
Protiva shall not be responsible for any loss or damage to any Manufactured
Product during transport provided Protiva has packaged all Manufactured Product
in accordance with agreed packing SOPs.

 

4.9 Disputed Batch.

With each Batch of Manufactured Product, Protiva shall deliver to Dicerna
samples for testing in accordance with the Quality Agreement and the Applicable
Requirements. Within ***** calendar days after the date of Dicerna’s receipt of
a Batch of Manufactured Product, the test samples and its applicable Certificate
of Analysis and Certificate of Compliance, Dicerna shall determine whether such
Batch conforms to the applicable Finished Product Specifications. If Dicerna
believes any Batch of Manufactured Product does not meet the applicable Finished
Product Specifications (“Disputed Batch”), then Dicerna shall give Protiva
written notice thereof as soon as practicable but in no event later than *****
days after the date of receipt of the Disputed Batch and shall, unless otherwise
directed by Protiva, return a portion of the

 

20

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

Disputed Batch for further testing by Protiva. Failure to provide such written
notice within such *****-day period shall constitute an irrevocable acceptance
by Dicerna of the Disputed Batch. If, after conducting its own testing, Protiva
agrees, or it is determined pursuant to Section 4.10, that the returned Disputed
Batch fails to meet the applicable Finished Product Specifications, the
provisions of Section 4.11 shall apply. Acceptance of any Batch shall not limit
any remedies otherwise available to Dicerna under this Supply Agreement.

 

4.10 Independent Laboratory.

If there is any dispute concerning whether a Batch of Manufactured Product meets
the applicable Finished Product Specifications as a result of Protiva’s
negligence or breach of this Supply Agreement, the Parties shall designate an
independent expert or independent laboratory (acting as an expert and not as an
arbitrator) to determine whether or not the Disputed Batch at issue meets the
applicable Finished Product Specifications (or fails to meet the Specifications
due to a non-conformity of, endotoxin in, impurity of, or adulteration of any
Dicerna Materials for which Raw Material release testing was not required by
Dicerna as part of the Manufacture). The decision of such independent expert
shall be in writing and shall be binding on both Protiva and Dicerna. The costs
of such independent expert shall be borne by the Parties equally; provided,
however that the Party that is determined to be incorrect in the dispute shall
be responsible for all such costs and shall indemnify the prevailing Party for
its share of the costs incurred. For clarity, Protiva shall be entitled to
retain samples of any Batch of Manufactured Product Manufactured by Protiva for
testing by independent experts or independent laboratories.

 

4.11 Replacement Batches.

 

(a) In the event a Disputed Batch is determined to have failed the applicable
Finished Product Specifications (“Nonconforming Batch”), the whole of such
Nonconforming Batch shall be either returned to Protiva or destroyed, at
Dicerna’s option and, if returned pursuant to Section 4.11(b) or 4.11(d), at
Protiva’s expense.

 

     *****

 

21

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

4.12 Non-GMP Batches.

Notwithstanding anything to the contrary contained herein, Sections 4.9 through
4.11 shall not apply to Non-GMP Batches (i) when such Batches include Dicerna
Materials or Dicer Substrates that have not been previously used in a successful
Manufacturing run by Protiva and (ii) for which a test Batch run has not been
conducted.

Article 5 REGULATORY MATTERS

 

5.1 Quality Agreement.

Within ***** days of the date hereof, the Parties shall negotiate in good faith
and enter into the Quality Agreement to govern the quality and regulatory
responsibilities of the Parties in respect of the Manufacture of GMP-grade
Product, which shall contain the following provisions (a) Manufacturing audits;
(b) reporting of complaints; (c) notification of regulatory correspondence,
including warning letters, recalls, market withdrawals and corrections.;
(d) responding to regulatory correspondence; (e) inspections; and (f) recalls,
including financial responsibility.

Article 6 FINANCIAL PROVISIONS

 

6.1 Invoicing.

 

(a) Each SOW shall specify the Batch Price or Fees, as applicable, for the
Services under such SOW.

 

(b) For each Manufacturing SOW, Dicerna shall pay to Protiva in respect of such
SOW:

 

       *****

 

(c) For all non-Manufacturing SOWs, unless otherwise set forth in the SOW,
Protiva shall invoice Dicerna for the Fees ***** in arrears.

 

(d) Protiva will include with each invoice reasonable documentary evidence for
the Batch Prices and Fees. Protiva will also provide such additional documentary
support or evidence regarding the Batch Prices and Fees as reasonably requested
by Dicerna.

 

22

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

6.2 Rescheduling and Cancellation.

 

(a) Dicerna reserves the right, upon written notice to Protiva, to reschedule or
cancel any mutually executed SOW subject to Dicerna’s payment of the applicable
actual Reimbursable Expenses caused by such rescheduling or cancellation.

 

(b) Notwithstanding anything in this Supply Agreement to the contrary,
(i) Dicerna shall have no obligation to pay any Reimbursable Expenses caused by
any rescheduling or cancellation if the need to so reschedule or cancel is due
to any act or omission by Protiva, its Affiliates or any Permitted
Subcontractor, and (ii) Dicerna shall only be required to pay to Protiva *****
percent ***** of the total amount of any Reimbursable Expenses caused by any
rescheduling or cancellation if the need to so reschedule or cancel is due to
any Force Majeure Event(other than rescheduling or cancellation when the need to
so reschedule or cancel is due to a Force Majeure Event that delays delivery of
Dicerna Materials to Protiva).

 

6.3 Payment and Interest.

 

(a) With the exception of the invoices for the Initial Deposit and Initiation
Deposit, Dicerna shall pay all invoices within ***** days following Dicerna’s
receipt of Protiva’s invoice, by wire transfer of immediately available funds to
a bank account designated in advance in writing by Protiva.

 

(b) Any payments due from one Party to the other Party under this Article VI
that are not paid by the date such payments are due shall bear interest from the
date such unpaid payments are due until paid in full at the lesser of: (i) *****
percent ***** per *****; or (ii) the highest amount of interest permitted by
Applicable Law. The foregoing interest shall be in addition to any other
remedies that either Party may have pursuant to this Supply Agreement.

 

6.4 Payment Procedures and Tax.

 

(a) Remittance of payments under this Article VI shall be made by means of wire
transfer of immediately available funds to a bank account designated in advance
in writing by Protiva. All amounts payable to Protiva under this Supply
Agreement shall be paid in United States Dollars. In those cases in which the
amounts due in United States Dollars is calculated based on one or more
currencies other than United States Dollars, such amounts shall be converted
into United States Dollars using the spot exchange rate for the relevant
currency on the date of the applicable transaction, as such exchange rate is
published by Wall Street Journal (or comparable publication if not available).

 

(b)

Protiva is solely responsible for any sales, use, excise, value-added, services,
consumption, or other similar tax that is assessed on the provision of the
Services, Batch Prices or Fees and shall either pay such payment directly or
reimburse Dicerna for the same. Any withholding or other taxes that Dicerna or
its Affiliates are required by Applicable Law to withhold or pay on behalf of
Protiva may be deducted from such

 

23

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

  payments and paid to the appropriate tax authority contemporaneously with the
remittance to Protiva, provided that (i) Dicerna promptly furnishes to Protiva
proper evidence of the taxes so paid and (ii) Dicerna cooperates with and
furnishes to Protiva appropriate documents to secure application of the most
favorable rate of withholding tax under Applicable Law (or exemption from such
withholding tax payments, as applicable). Dicerna and Protiva shall use
Commercially Reasonable Efforts to cooperate to minimize any such taxes,
assessments and fees to the extent permitted by Applicable Law.

 

6.5 Records and Audit.

Until the ***** anniversary of the date any book or record is created or such
longer period required by Applicable Law (the “Record Retention Period”),
Protiva shall maintain and retain complete and accurate books of account and
records covering all transactions relating to payment of amounts that may be due
under Article VI of this Supply Agreement. Upon the reasonable advance notice of
Dicerna (of at least ***** days), Protiva shall make such books and records
available for inspection and audit by Dicerna’s authorized representative (which
shall be a national certified public accounting firm designated by Dicerna),
subject to reasonable precautions to protect the confidential information of
Protiva. Dicerna may not audit Protiva’s books and records more than once in any
*****-month period. All audits must be conducted during normal business hours of
Protiva and conducted in a manner so as to minimize the impact on the normal
operations of Protiva. The accounting firming conducting any such audit must
provide the report of its findings of any audit to both Parties, may only
identify in such report whether the amount of Batch Prices and Fees paid was
correct and the actual amount of the Batch Prices and Fees payable and may not
disclose any other Confidential Information of Protiva. The auditor’s report and
all other information disclosed to the auditor or generated by the auditor in
such audit will be the Confidential Information of Protiva. Dicerna shall pay
the cost of such audits unless it discovers that Protiva has overcharged for
Batch Prices or Fees during any year in the Record Retention Period by an amount
of ***** percent ***** or more, in which case the costs of such audit shall be
borne by Protiva. If an audit reveals an underpayment or overpayment, the Party
responsible for making payment shall promptly pay to the other Party the amount
of the underpayment or overpayment discovered unpaid under this Section 6.5,
subject to Section 6.3(b).

Article 7 INTELLECTUAL PROPERTY

 

7.1 License Agreement.

 

(a) The terms and conditions regarding Dicerna’s use and licensing of certain
Patents, Know-How and technology of Protiva and Tekmira are set forth in the
License Agreement.

 

7.2 Ownership.

 

(a) Protiva is and shall at all times remain the sole and exclusive owner of
Protiva’s Confidential Information.

 

(b) Dicerna is and shall at all times remain the sole and exclusive owner of
Dicerna’s Confidential Information.

 

24

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

     *****

 

(f) All determinations of inventorship and authorship required by this
Section 7.12 will be determined in accordance with United States Applicable Laws
regarding intellectual property.

 

(g) Each Party shall, and shall (i) cause its Affiliates and (ii) use
Commercially Reasonable Efforts to cause its employees, agents and contractors
to, take all further actions (including execution of written documents)
reasonably requested by the other Party for purposes of vesting ownership of
Inventions with such other Party in accordance with this Section 7.2 and
otherwise permit any such other Party to fully enjoy its rights in such
Inventions.

 

25

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

7.3 Prosecution and Maintenance of Joint Patents and Product Composition
Patents.

 

     *****

 

7.4 Third-Party Infringement of Joint Patents and Product Composition Patents.

 

(a) Each Party shall use Commercially Reasonable Efforts to promptly report in
writing to the other Party during the Term any known or suspected commercially
relevant infringement by a Third Party of any Joint Patents of which such Party
becomes aware and provide the other Party with all evidence supporting or
relating to such infringement in its possession.

 

26

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

     *****

 

27

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

     *****

Article 8 CONFIDENTIAL INFORMATION AND PUBLICITY

 

8.1 Incorporation by Reference.

The provisions of Article VI of the License Agreement are herein incorporated
into this Supply Agreement, mutatis mutandis.

Article 9 INDEMNIFICATION AND INSURANCE

 

9.1 Protiva Indemnification.

Protiva agrees to indemnify Dicerna and its Affiliates, and their respective
agents, directors, officers, employees, representatives, successors and
permitted assigns (the “Dicerna Indemnitees”) against and to hold each of them
harmless from any and all losses, costs, damages, fees or expenses (“Losses”)
actually incurred or suffered by a Dicerna Indemnitee to the extent arising out
of or in connection with any claim, suit, demand, investigation or proceeding
brought by a Third Party based on: (a) any breach of any representation,
warranty or covenant by Protiva under this Supply Agreement; (b) Protiva’s, its
Affiliates’ or its Permitted Contractors’ gross negligence, willful misconduct
or violation of Applicable Law or (c) *****. The foregoing indemnification shall
not apply to the extent that any Losses are due to Dicerna’s, its Affiliates’ or
its Sublicensees’ gross negligence or willful misconduct, or Dicerna’s breach of
Section 12.1(d).

 

9.2 Dicerna Indemnification.

Dicerna agrees to indemnify Protiva and its Affiliates, and their respective
agents, directors, officers, employees, representatives, successors and
permitted assigns (the “Protiva Indemnitees”) against and to hold each of them
harmless from any and all Losses actually incurred or suffered by a Protiva
Indemnitee to the extent arising out of or in connection with any claim, suit,
demand, investigation or proceeding brought by a Third Party based on: (a) any
breach of any representation, warranty or covenant by Dicerna under this Supply
Agreement; (b) Dicerna’s, its Affiliates’ or its Sublicensees’ gross negligence,
willful misconduct or violation of Applicable Law; or (c) *****. The foregoing
indemnification obligations shall not apply to the extent that any Losses are
due to Protiva’s, its Affiliates or its Permitted Contractors’ gross negligence
or willful misconduct.

 

28

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

9.3 Tender of Defense; Counsel.

Any Person (the “Indemnified Party”) seeking indemnification under this Article
VII agrees to give prompt notice in writing to the other Party (the
“Indemnifying Party”) of the assertion of any claim or the commencement of any
action by any Third Party (a “Third Party Claim”) in respect of which indemnity
may be sought under this Article. Such notice shall set forth in reasonable
detail such Third Party Claim and the basis for indemnification (taking into
account the information then available to the Indemnified Party). The failure to
so notify the Indemnifying Party shall not relieve the Indemnifying Party of its
indemnification and hold harmless obligations hereunder, except to the extent
such failure shall have materially and adversely prejudiced the Indemnifying
Party. The Indemnifying Party shall be entitled to participate in the defense of
any Third Party Claim and shall be entitled to control and appoint lead counsel
reasonably satisfactory to the Indemnified Party for such defense by written
notice to the Indemnified Party within ***** calendar days after the
Indemnifying Party has received notice of the Third Party Claim, in each case at
its own expense; provided, however, that the Indemnifying Party must use
Commercially Reasonable Efforts to conduct the defense of the Third Party Claim
in a manner designed to protect the rights of the Indemnified Parties, and
otherwise conduct such defense actively and diligently, thereafter in order to
preserve its rights in this regard. The Indemnifying Party shall not be entitled
to assume or maintain control of the defense of any Third Party Claim and shall
pay the fees and expenses of one counsel retained by the Indemnified Party if:
(a) the Third Party Claim relates to or arises in connection with any criminal
proceeding, action, indictment or allegation; (b) the Third Party Claim seeks an
injunction or equitable relief against a Indemnified Party or any of its
Affiliates; or (c) the Indemnifying Party has failed or is failing to prosecute
or defend vigorously the Third Party Claim. Each Indemnified Party shall obtain
the prior written consent of the Indemnifying Party, such consent not to be
unreasonably withheld, delayed or conditioned, before entering into any
settlement of a Third Party Claim. Notwithstanding the foregoing, the
Indemnifying Party shall not be entitled to enter into or approve any settlement
of a Third Party Claim without the consent of the Indemnified Party (which may
be withheld in its sole discretion), if the settlement (i) does not expressly
unconditionally release all applicable Indemnified Parties and their Affiliates
from all Losses with respect to such Third Party Claim, (ii) imposes injunctive
or other equitable relief against the Indemnified Party or any of its
Affiliates, (iii) involves any admission of criminal or similar liability, or
(iv) involves any monetary damages that may not be fully covered by the
Indemnifying Party. In the event that the Indemnifying Party fails to assume the
defense of the Third Party Claim in accordance with this Section 9.3, (1) the
Indemnified Party may defend against the Third Party Claim in any manner it
reasonably may deem appropriate, and (2) the Indemnifying Party shall remain
responsible for any Losses of the Indemnified Party as a result of such Third
Party Claim. In circumstances where the Indemnifying Party is controlling the
defense of a Third Party Claim in accordance with this Section 9.3, the
Indemnified Party shall be entitled to participate in the defense of any Third
Party Claim and to employ separate counsel of its choice for such purpose, in
which case the fees and expenses of such separate counsel shall be borne by such
Indemnified Party. Notwithstanding anything herein to the contrary, in
circumstances where there is a conflict of interest that would reasonably make
it inappropriate under applicable standards of professional conduct to have
common counsel for the

 

29

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

Indemnifying Party and the Indemnified Party, the Indemnified Party shall be
entitled to employ separate counsel, that is reasonably acceptable to the
Indemnifying Party, and the Indemnifying Party shall pay the reasonable fees and
expenses of such separate counsel. Each Party shall cooperate, and cause their
respective Affiliates to cooperate in all reasonable respects, in the defense or
prosecution of any Third Party Claim and shall furnish or cause to be furnished
such records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials or appeals, as may be reasonably requested in
connection therewith, all at the expense of the Indemnifying Party.

 

9.4 Insurance.

Each Party shall maintain insurance, including product liability insurance, with
respect to its activities under this Supply Agreement regarding the Product in
such amount as such Party customarily maintains with respect to similar
activities for its other products. Each Party shall maintain such insurance for
so long as it continues its activities under this Supply Agreement, the License
Agreement or the Quality Agreement, and thereafter for so long as such Party
customarily maintains insurance for itself covering similar activities for its
other products.

Article 10 EXPORT

 

10.1 General.

The Parties acknowledge that the exportation from the United States of
materials, products and related technical data (and the re-export from elsewhere
of United States origin items) may be subject to compliance with United States
export laws, including the United States Bureau of Export Administration’s
Export Administration Regulations, the Act and regulations of the FDA issued
thereunder, and the United States Department of State’s International Traffic
and Arms Regulations which restrict export, re-export, and release of materials,
products and their related technical data, and the direct products of such
technical data. The Parties agree, under this Supply Agreement, to comply with
all export Applicable Laws and to commit no act that, directly or indirectly,
would violate any Applicable Laws relating to the export, re-export, or release
of any materials, products or their related technical data to which the United
States adheres or with which the United States complies.

 

10.2 Delays and Assistance.

 

(a) The Parties acknowledge that they cannot be responsible for any delays
attributable to export controls which are beyond the reasonable control of
either Party.

 

(b) The Parties agree to provide reasonable assistance to one another in
connection with each Party’s efforts to fulfill its obligations under this
Article.

Article 11 TERM AND TERMINATION

 

11.1 Term.

The term of this Supply Agreement, shall commence on the Effective Date and,
unless earlier terminated as provided herein, shall terminate upon the last to
occur of: (a) five (5) years after the Effective Date; (b) the last date of
expiry of any GMP Batch of Manufactured Product Manufactured by Protiva
hereunder; or (c) the completion of the activities set forth in Exhibits D.

 

30



--------------------------------------------------------------------------------

11.2 Termination for Material Breach.

If either Party commits a material breach or material default in the performance
or observance of any of its obligations under this Supply Agreement, and such
breach or default continues without cure for a period of ***** days after
delivery by the other Party of written notice reasonably detailing such breach
or default, then the non-breaching or non-defaulting Party shall have the right
to terminate this Supply Agreement, with immediate effect, by giving written
notice to the breaching or defaulting Party. The Parties shall retain all rights
and remedies (at law or in equity) in respect of any breach hereof.

 

11.3 Rights in Bankruptcy.

Each Party (the “Insolvent Party”) shall promptly notify the other Party (the
“Solvent Party”) in writing upon the initiation of any proceeding in bankruptcy,
reorganization, dissolution, liquidation or arrangement for the appointment of a
receiver or trustee to take possession of the assets of the Insolvent Party or
similar proceeding under law for release of creditors by or against the
Insolvent Party or if the Insolvent Party shall make a general assignment for
the benefit of its creditors. To the extent permitted by Applicable Law, if the
applicable circumstances described above shall have continued for ***** days
undismissed, unstayed, unbonded and undischarged, the Solvent Party may
terminate this Supply Agreement upon written notice to the Insolvent Party at
any time.

 

11.4 Termination of License Agreement.

In the event the License Agreement is terminated, this Supply Agreement shall
terminate upon the effective date of the termination of the License Agreement.

 

11.5 Consequences of Termination; Survival.

 

(a) Termination of this Supply Agreement shall not relieve the Parties of any
obligation accruing prior to or upon such expiration or termination, and the
provisions of Article 1 (Definitions and Interpretation), Sections 4.5(e)
(Records), 6.3 (Payment and Interest), 6.4 (Payment Procedures and Tax), 6.5
(Records and Audit), Article 7 (Intellectual Property), Article 8 (Confidential
Information and Publicity), Article 9 (Indemnification and Insurance), Article
11 (Term and Termination), and Article 12 (General Provisions) shall survive any
expiration or termination of this Supply Agreement and Exhibit D.

 

(b) In the event of termination by Dicerna for Protiva’s uncured material breach
of this Supply Agreement, Protiva, shall *****.

 

(c) Upon the termination by either Party or both Parties of this Supply
Agreement in its entirety, each Party shall promptly return to the other Party
all physical manifestations of the other Party’s intellectual property and
Confidential Information, except to the extent that the Party has a license to
such Intellectual Property or Confidential Information pursuant to the License
Agreement.

 

31

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

11.6 Remedies.

The Parties acknowledge and agree that, in the event of a breach or a threatened
breach by either Party of this Supply Agreement for which it shall have no
adequate remedy at law, the other Party may suffer irreparable damage and,
accordingly, may be entitled to injunctive and other equitable remedies to
prevent or restrain such breach or threatened breach, in addition to any other
remedy they might have at law or at equity. In the event of a breach or
threatened breach by a Party of any such provision, the other Party shall be
authorized and entitled to seek from any court of competent jurisdiction
injunctive relief, whether preliminary or permanent, arising from such breach,
which rights shall be cumulative and in addition to any other rights or remedies
to which the other Party may be entitled in law or equity.

Article 12 GENERAL PROVISIONS

 

12.1 Representation and Warranties.

 

(a) Mutual Representations and Warranties by Protiva and Dicerna. Each Party
hereby represents and warrants to the other Party as of the Effective Date that:

 

  (i) it is duly organized and validly existing under the laws of the
jurisdiction of its incorporation or formation, and has all necessary power and
authority to conduct its business in the manner in which it is currently being
conducted, to own and use its assets in the manner in which its assets are
currently owned and used, and to enter into and perform its obligations under
this Supply Agreement;

 

  (ii) the execution, delivery and performance of this Supply Agreement has been
duly authorized by all necessary action on the part of such Party and its Board
of Directors or other governing body and no consent, approval, order or
authorization of, or registration, declaration or filing with any Third Party or
Governmental Authority is necessary for the execution, delivery or performance
of this Supply Agreement;

 

  (iii) this Supply Agreement constitutes the legal, valid and binding
obligation of such Party, enforceable against it in accordance with its terms,
subject to (A) Applicable Laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (B) Applicable Laws governing specific
performance, injunctive relief and other equitable remedies; and

 

  (iv) neither it nor any of its Affiliates or their employees have ever been
(A) convicted of a crime for which a Person can be debarred under Section 306(a)
or 306(b) of the Generic Drug Enforcement Act of 1992 or under 42 U.S.C.
Section 1320-7 or (B) sanctioned by, suspended, excluded or otherwise ineligible
to participate in any federal health care program, including Medicare and
Medicaid or in federal procurement or non-procurement programs. If at any time
this representation and warranty is no longer accurate, Protiva or Dicerna, as
the case may be, shall immediately notify the other of such fact.

 

32



--------------------------------------------------------------------------------

(b) Protiva Representations, Warranties, and Covenants. Protiva hereby
represents, warrants, and covenants to Dicerna that:

 

  (i) the Manufactured Product, at the time of delivery to Dicerna’s designated
carrier, shall: (A) conform to the Specifications; (B) be Manufactured in
compliance with the requirements of all Applicable Laws (including GMP for GMP
Batches); (C) comply with Protiva’s SOPs; and (D) be transferred free and clear
of any liens, claims or encumbrances of any kind to the extent arising through
or as a result of the acts or omissions of Protiva, its Affiliates or their
respective agents;

 

  (ii) no Manufactured Product constituting or being part of any shipment or
other delivery now or hereafter made to Dicerna will be adulterated or
misbranded within the meaning of the FD&C Act or would be an article that could
not, under the provisions of the FD&C Act, be introduced into interstate
commerce;

 

  (iii) it owns, lawfully controls or has valid rights to use the Facilities and
that the Facilities shall be maintained in such condition as will allow Protiva
to Manufacture the Manufactured Product in compliance with and conformance to
all Applicable Requirements (including GMPs at the Facilities where GMP Batches
are Manufactured);

 

  (iv) Protiva shall perform the Services in a diligent, careful, thorough,
workmanlike and professional manner, using employees and Permitted Contractors
having a level of skill, knowledge, qualifications and experience in the area
commensurate with the requirements of the Services;

 

  (v) Protiva shall perform the Services and its other obligations herein in
compliance with all Applicable Laws; and

 

  (vi) the Services shall be conducted at and coordinated from the facilities of
Protiva under the direction and supervision of a qualified program director
employed by Protiva and approved by Dicerna.

 

(c) Tekmira Representations, Warranties, and Covenants. Tekmira hereby
represents, warrants, and covenants to Dicerna that:

 

  (i) as of the Effective Date, it is duly organized and validly existing under
the laws of the jurisdiction of its incorporation or formation, and has all
necessary power and authority to conduct its business in the manner in which it
is currently being conducted, to own and use its assets in the manner in which
its assets are currently owned and used, and to enter into and perform its
obligations under this Supply Agreement;

 

  (ii) as of the Effective Date, the execution, delivery and performance of this
Supply Agreement has been duly authorized by all necessary action on the part of
Tekmira and its Board of Directors and no consent, approval, order or
authorization of, or registration, declaration or filing with any Third Party or
Governmental Authority is necessary for the execution, delivery or performance
of this Supply Agreement;

 

  (iii)

as of the Effective Date, this Section 12.1(c) constitutes the legal, valid and
binding obligation of Tekmira, enforceable against it in accordance with its
terms,

 

33



--------------------------------------------------------------------------------

  subject to (A) Applicable Laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (B) Applicable Law governing specific
performance, injunctive relief and other equitable remedies;

 

  (iv) as of the Effective Date, neither it nor any of its Affiliates or their
employees have ever been (A) convicted of a crime for which a Person can be
debarred under Section 306(a) or 306(b) of the Generic Drug Enforcement Act of
1992 or under 42 U.S.C. Section 1320-7 or (B) sanctioned by, suspended, excluded
or otherwise ineligible to participate in any federal health care program,
including Medicare and Medicaid or in federal procurement or non-procurement
programs. If at any time this representation and warranty is no longer accurate,
Tekmira shall immediately notify Dicerna of such fact; and

 

  (v) Tekmira shall cause Protiva to perform and to comply with the provisions
of this Supply Agreement, and shall remain responsible for and guarantee the
performance of Protiva under this Supply Agreement, and is liable to Dicerna for
any breach of this Supply Agreement by Protiva and for the actions and omissions
of Protiva undertaken pursuant to this Supply Agreement as if taken by Tekmira
itself.

 

(d) Dicerna Representations, Warranties, and Covenants. Dicerna hereby
represents, warrants, and covenants to Protiva that the Dicerna Materials, at
the time of delivery to Protiva, shall (i) conform to all applicable Raw
Material Specifications; (ii) be Manufactured in compliance with the
requirements of all Applicable Laws (including GMPs for Dicerna Materials to be
used in GMP Batches); and (iii) comply with Dicerna’s SOPs.

 

(e) Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS SUPPLY
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OR
CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH
RESPECT TO ANY INTELLECTUAL PROPERTY, PRODUCTS, GOODS, RIGHTS OR OTHER SUBJECT
MATTER OF THIS SUPPLY AGREEMENT AND HEREBY DISCLAIMS ALL IMPLIED CONDITIONS,
REPRESENTATIONS, AND WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT OR VALIDITY OF PATENT
RIGHTS WITH RESPECT TO ANY AND ALL OF THE FOREGOING. EACH PARTY HEREBY DISCLAIMS
ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ANY PRODUCT PURSUANT TO THIS SUPPLY AGREEMENT SHALL BE
SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO ANY SUCH PRODUCT
SHALL BE ACHIEVED.

 

12.2 Force Majeure and Delay Events.

 

(a)

Except with respect to payment obligations, a Party shall neither be held liable
or responsible to any other Party, nor be deemed to have defaulted under or
breached this Supply Agreement, for failure or delay in fulfilling or performing
any term of this Supply Agreement to the extent, and for so long as, such
failure or delay is caused by or results

 

34



--------------------------------------------------------------------------------

  from causes beyond the reasonable control of the affected Party, including
fire, floods, embargoes, power shortage or failure, acts of war (whether war be
declared or not), insurrections, riots, terrorism, civil commotions, strikes,
lockouts or other labor disturbances, acts of God or any acts, omissions or
delays in acting by any Governmental Authority or any other Party (each a “Force
Majeure Event”), and such affected Party promptly begins performing under this
Supply Agreement once such causes have been removed; provided that if Protiva
experiences any such event that hinders its ability to Manufacture and supply
Manufactured Product to Dicerna, Protiva shall allocate resources and capacity
to Manufacturing and supplying the Manufactured Products to Dicerna on a basis
no less favorable to Dicerna than Protiva provides to its other customers or
itself.

 

(b) In the case of a Delay Event, Protiva shall be excused from performance
hereunder for the period of time attributable to such delay, but only to the
extent: (i) Protiva gives Dicerna notice of such Delay Event promptly after
Protiva becomes aware of the Delay Event; (ii) Protiva uses Commercially
Reasonable Efforts to perform the applicable Service or other obligation given
due regard equally to Protiva’s obligations to Dicerna, to Protiva’s
then-existing obligations to Third Parties and to Protiva’s own internal project
timelines; (iii) the occurrence of such Delay Event is not due to an earlier or
contemporaneous failure or delay by Protiva, its Affiliates or Permitted
Contractors; and (iv) such Delay Event actually prevents Protiva from the timely
performance of the applicable Service or other obligation.

 

12.3 Consequential Damages.

UNDER NO CIRCUMSTANCES WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY WITH RESPECT
TO THIS SUPPLY AGREEMENT, AND THE ACTIVITIES CONTEMPLATED HEREBY, FOR ANY
CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE, INCIDENTAL OR SIMILAR DAMAGES,
WHETHER FORESEEABLE OR UNFORESEEABLE AND REGARDLESS OF THE CAUSE OF ACTION FROM
WHICH THEY ARISE, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OCCURRING.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 12.3 IS INTENDED TO OR
SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OF A PARTY OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE 8.

 

12.4 Assignment.

Neither Party shall assign any of its rights and obligations hereunder without
the prior written consent of the other Party, except (a) to a purchaser of all
or substantially all of the assets or business of such Party to which this
Supply Agreement relates, or to the successor resulting from any merger,
acquisition, consolidation or similar transaction with such Party and (b) to an
Affiliate; provided, however, that (i) such assignment to an Affiliate shall not
relieve such Party of its obligations herein, and (ii) in each case, the
assigning Party shall provide the other Party with written notice of such
assignment. Any purported transfer or assignment in contravention of this
Section 12.4 shall, at the option of the non-assigning Party, be null and void
and of no effect. This Supply Agreement shall be binding upon and inure to the
benefit of the Parties and their permitted successors and assigns.

 

35



--------------------------------------------------------------------------------

12.5 Notices.

Notices to Dicerna shall be addressed to:

Dicerna Pharmaceuticals, Inc.

480 Arsenal St., #120

Watertown, MA 02472

United States

Attention: CEO and President

With a copy to:

Dicerna Pharmaceuticals, Inc.

480 Arsenal St., #120

Watertown, MA 02472

United States

Attention: Chief Financial Officer

Notices to Protiva shall be addressed to:

Protiva Pharmaceuticals Corporation

100-8900 Glenlyon Parkway

Burnaby, B.C.

Canada V5J 5J8

Attention: President & CEO

Facsimile No.: (604) 630-5103

Notices to Tekmira shall be addressed to:

Tekmira Pharmaceuticals Corporation

100-8900 Glenlyon Parkway

Burnaby, B.C.

Canada V5J 5J8

Attention: President & CEO

Facsimile No.: (604) 630-5103

In each case with copy to:

Orrick, Herrington & Sutcliffe LLP

51 West 52nd Street

New York, NY 10019

Attention:         R. King Milling

Facsimile No.: (212) 506-5151

Any party hereto may change their address by giving notice to the other parties
in the manner provided in this Section 12.5. Any notice required or provided for
by the terms of this Supply Agreement shall be in writing and shall be (a) sent
by certified mail, return receipt requested, postage prepaid, (b) sent via a
reputable international express courier service, or (c) sent by facsimile
transmission, with a copy by regular mail. The effective date of the notice
shall be the actual date of receipt by the receiving party.

 

36



--------------------------------------------------------------------------------

12.6 Independent Contractors.

It is understood and agreed that the relationship between the Parties is that of
independent contractors and that nothing in this Supply Agreement shall be
construed as authorization for either Party to act as the agent for the other
Party.

 

12.7 Governing Law; Dispute Resolution Arbitration.

This Supply Agreement shall be governed and interpreted in accordance with the
substantive laws of the State of New York, excluding its conflicts of laws
principles.

 

(a) The Parties and Tekmira recognize that a bona fide dispute as to certain
matters may from time to time arise during the Term that relate to a Party or
Tekmira’s rights or obligations hereunder. In the event of the occurrence of any
Dispute, the Parties and Tekmira shall first have such Dispute referred to their
respective executives designated below for attempted resolution by good faith
negotiations within ***** calendar days after such notice is received. If either
Party or Tekmira desires to pursue arbitration under Section 12.7(b) below to
resolve any such Dispute, unless expressly provided for otherwise herein, a
referral to such executives under this Section 12.7(a) shall be a mandatory
condition precedent. Said designated executives as of the Effective Date are as
follows.

For Dicerna: Douglas Fambrough, Ph.D., President and CEO

For Protiva: Mark Murray, President and CEO

For Tekmira: Mark Murray, President and CEO

In the event that they shall be unable to resolve the Dispute by consensus
within such *****-day period, the Dispute shall be finally settled by binding
arbitration as provided below.

 

(b)

Except as expressly otherwise provided in this Supply Agreement, in the event of
any dispute arising out of or relating to the interpretation of any provision of
this Supply Agreement or the failure of either Party or Tekmira to perform or
comply with any obligation of such party pursuant to this Supply Agreement or
the breach, termination or validity hereof (a “Dispute”), such Dispute will be
finally settled by arbitration in accordance with the commercial arbitration
rules of the American Arbitration Association, then in force and the Federal
Arbitration Act, 9 U.S.C. § 1 et seq., by three (3) arbitrators (the
“Arbitrators”); provided that the appointed arbitrators shall have appropriate
experience in the pharmaceutical industry. Dicerna shall appoint one Arbitrator
and Protiva and Tekmira, collectively, shall appoint one Arbitrator, and such
two Arbitrators shall jointly appoint the third Arbitrator. If any party is not
able to appoint its Arbitrator or the two initial Arbitrators are not able to
appoint the third Arbitrator within a reasonable amount of time after the
initiation of such process, the applicable Arbitrator or Arbitrators will be
appointed in accordance with the above identified commercial arbitration rules.
The place of arbitration will be New York, New

 

37

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

  York, and the Arbitrators must decide the Dispute in accordance with the
substantive laws of the State of New York. The Arbitrators, by accepting their
appointment, undertake to conduct the process such that the award is rendered
within ***** months of their appointment and is final and binding upon all
parties participating in such arbitration. The judgment rendered by the
Arbitrators may, at the Arbitrator’s discretion, include costs of arbitration,
reasonable attorneys’ fees and reasonable costs for any expert and other
witnesses. Judgment upon the award may be entered in any court having
jurisdiction, or application may be made to such court for judicial acceptance
of the award or an order of enforcement as the case may be. Any period of
limitations or survival period that would otherwise expire between the
initiation of the procedures described in this Section 12.7 and the conclusion
of such procedures will be extended until ***** days following the conclusion of
such procedures. This Section 12.7 does not prohibit a Party or Tekmira from
seeking preliminary injunctive relief in aid of arbitration from a court of
competent jurisdiction.

 

(c) The Parties and Tekmira consent to (i) the exclusive jurisdiction of the
Federal courts and the State courts of the State of New York, in each case,
located in the borough of Manhattan, City of New York (the “New York Courts”)
for (A) any action referenced in Section 12.7(d) and (B) any action in aid of
arbitration, for provisional relief of the status quo or to prevent irreparable
harm prior to the appointment of the Arbitrators in Section 12.7(d) above, and
(ii) the non-exclusive jurisdiction of the New York Courts for any action to
enter or enforce any arbitral award entered in connection with this Supply
Agreement. THE PARTIES AND TEKMIRA HEREBY IRREVOCABLY WAIVE, AND AGREE TO CAUSE
THEIR RESPECTIVE AFFILIATES TO WAIVE, THE RIGHT TO TRIAL BY JURY IN SUCH
ACTIONS.

 

(d) Unless agreed by the Parties, the foregoing alternative dispute resolution
procedures shall not be used with respect to any claim by one Party against
another regarding the validity, infringement, misappropriation or violation of a
Patent, copyright, trade secret or trademark.

 

12.8 Severability.

In the event that any provision of this Supply Agreement is held by a court of
competent jurisdiction to be unenforceable because it is invalid or in conflict
with any law of the relevant jurisdiction, the validity of the remaining
provisions shall not be affected and the rights and obligations of the Parties
and Tekmira shall be construed and enforced as if this Supply Agreement did not
contain the particular provisions held to be unenforceable, provided that the
Parties and Tekmira, shall negotiate in good faith a modification of this Supply
Agreement with a view to revising this Supply Agreement in a manner which
reflects, as closely as is reasonably practicable, the commercial terms of this
Supply Agreement as originally signed.

 

12.9 No Implied Waivers.

The waiver by either Party or Tekmira of a breach or default of any provision of
this Supply Agreement by the other Party or Tekmira shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of either Party or Tekmira to exercise or
avail itself of any right, power or privilege that it has or may have hereunder
operate as a waiver of any right, power or privilege by such Party or Tekmira.

 

38

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

12.10 Headings.

The headings of articles and sections contained this Supply Agreement are
intended solely for convenience and ease of reference and do not constitute any
part of this Supply Agreement, or have any effect on its interpretation or
construction.

 

12.11 Entire Agreement; Amendment.

This Supply Agreement, the License Agreement and the Quality Agreement contain
the entire understanding of the Parties with respect to the subject matter
hereof and thereof and supersede and replace any and all previous arrangements
and understandings, whether oral or written, between the Parties with respect to
the subject matter hereof and thereof. This Supply Agreement may be amended only
by a writing signed by each of the Parties.

 

12.12 Time of the Essence.

Protiva acknowledges that time is of the essence with respect to Protiva’s
obligations in each SOW for which any specified performance period, delivery
date or other temporal requirement is identified, including all timetables and
milestones, and is strictly required for Dicerna in light of its schedules and
commitments; provided, however, that this Section 12.12 shall not apply to any
SOW that is not consistent with the current Batch Forecast.

 

12.13 Waiver of Rule of Construction.

Each Party and Tekmira has had the opportunity to consult with counsel in
connection with the review, drafting and negotiation of this Supply Agreement.
Accordingly, the rule of construction that any ambiguity in this Supply
Agreement shall be construed against the drafting party shall not apply.

 

12.14 No Third Party Beneficiaries.

Except as expressly contemplated herein, no Third Party, including any employee
of either Party or Tekmira, shall have or acquire any rights by reason of this
Supply Agreement.

 

12.15 Further Assurances.

Each Party and Tekmira shall provide such further documents or instruments
required by the other Party or Tekmira as may be reasonably necessary or
desirable to give effect to the purpose of this Supply Agreement and carry out
its provisions.

 

12.16 Performance by Affiliates.

Either Party may use one or more of its Affiliates to perform its obligations
and duties hereunder, and Affiliates of a Party are expressly granted certain
rights herein; provided that each such Affiliate shall be bound by the
corresponding obligations of such Party and the relevant Party shall remain
liable hereunder for the prompt payment and performance of all their respective
obligations hereunder.

 

39



--------------------------------------------------------------------------------

12.17 Counterparts.

This Supply Agreement may be executed in any number of counterparts in original
or by facsimile or PDF copy, each of which shall be deemed an original, and all
of which together shall constitute one and the same instrument.

 

12.18 Non-Solicitation of Employees.

Each Party agrees that from the Effective Date until the expiration of *****
after the expiration of the Term of this Supply Agreement, it shall not, except
upon the express prior written consent of the other Party in each instance,
directly or indirectly employ in any capacity (whether as a full or part time
employee or as a consultant or contractor) any individual who is then employed
by such other Party and has worked in any capacity related to this Supply
Agreement, the License Agreement or the Quality Agreement. This provision shall
not apply to or prohibit general solicitations, such as job postings though
public media, not focused on or directed specifically to the personnel of the
other Party or hiring or employing any individual who is hired by a Party in
response to those general solicitations.

 

 

 

40

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, authorized representatives of the Parties have executed and
delivered this Supply Agreement effective as of the Effective Date.

 

PROTIVA BIOTHERAPEUTICS INC. DICERNA PHARMACEUTICALS INC. By:

/s/ B. Cousins

By:

/s/ Douglas Fambrough

Name:

B. Cousins

Name:

Douglas Fambrough

Title:

EVP & CFO

Title:

CEO & President

By:

/s/ Paul Brennan

Name:

Paul Brennan

Title:

SVP Business Development

TEKMIRA PHARMACEUTICALS CORPORATION DICERNA PHARMACEUTICALS INC. By:

/s/ B. Cousins

By:

/s/ James E. Dentzer

Name:

B. Cousins

Name:

James E. Dentzer

Title:

EVP & CFO

Title:

Chief Financial Officer

By:

/s/ Paul Brennan

Name:

Paul Brennan

Title:

SVP Business Development

Development and Supply Agreement



--------------------------------------------------------------------------------

Exhibit A

SOW #1

See attached.



--------------------------------------------------------------------------------

SOW NUMBER: D001

*****

 

A -2

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

A -3

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

A -4

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

A -5

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

A -6

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

Exhibit B

SOW #2

See attached.



--------------------------------------------------------------------------------

SOW NUMBER: D002

*****

 

B -2

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

B -3

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

B -4

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

B -5

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

B -6

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

Exhibit C

SOW #3

See attached.



--------------------------------------------------------------------------------

SOW NUMBER: D003

*****

 

C -2

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

C -3

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

C -4

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

C -5

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

C -6

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

C -7

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

Exhibit D

Technical Transfer

*****

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.



--------------------------------------------------------------------------------

*****

 

D -2

THE COMPANY HAS REQUESTED AN ORDER FROM THE COMMISSION PURSUANT TO RULE 406
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO
SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM
THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED
PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “*****”.